Filed 5/2/22 P. v. Spears CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B312624

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      MA062434)

DAJUAN BRIAN SPEARS,

        Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Lisa Mangay Chung, Judge. Dismissed.
     Richard Lennon and Anna Rea, under appointment by the
Court of Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       In 2015, defendant Dajuan Spears (defendant) pled no
contest, pursuant to a plea agreement, to two counts of assault on
a peace officer with a semiautomatic firearm (Pen.
Code,1 § 245(d)(2)).2 Defendant admitted, in connection with one
of these counts, that he personally discharged a firearm within
the meaning of section 12022.53(b). On October 30, 2015, the
trial court sentenced defendant to 17 years in prison.
       In February 2021, defendant filed a petition asking the
trial court to resentence him pursuant to section 1170.91. That
statute “allows a person convicted of a felony who may have
certain kinds of trauma as a result of his or her military service
to petition for resentencing.” (People v. Pixley (2022) 75
Cal.App.5th 1002.) The trial court denied defendant’s request for
section 1170.91 relief.3
       Defendant noticed an appeal from the trial court’s order.
After examining the record, counsel filed an opening brief raising
no issues. On November 4, 2021, this court sent defendant a
notice advising he had 30 days to personally submit a


1
     Undesignated statutory references that follow are to the
Penal Code.
2
     Other counts, including counts alleging defendant
attempted to murder the two police officers he pled no contest to
assaulting, were dismissed pursuant to the plea agreement.
3
      In 2019, this court summarily denied defendant’s habeas
corpus petition arguing he was entitled to section 1170.91 relief.
Our summary denial order explained the retroactive petitioning
procedure added to section 1170.91 and effective beginning in
2019 applies only to defendants sentenced prior to January 1,
2015. (§ 1170.91(b)(1)(B); see also Stats. 2018, ch. 523, § 1.)




                                 2
supplemental brief or letter with contentions or issues he wanted
this court to consider. This court received no response.
       We have examined the appellate record, although such an
examination is not required (People v. Cole (2020) 52 Cal.App.5th
1023, 1039-1040, review granted Oct. 14, 2020, S264278), and we
are satisfied no arguable issue exists.

                        DISPOSITION
     The appeal is dismissed as abandoned.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                      BAKER, Acting P. J.

We concur:



     MOOR, J.




     KIM, J.




                                3